      Case 1:18-cv-04363-GBD-BCM Document 99 Filed 10/30/18 Page 1 of 2




ALKISTIS G. MEIMARIS, ESQ.
____________________________________________________
                                                                              240 Fifth Avenue
                                                                     New York, New York 10001
                                                                                  201.615.3220
                                                                            Alkistism@aol.com

                                        October 30, 2018


Hon. Barbara Moses
U.S. District Court
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007

        RE:   Response to Defendants’ Reply to Plaintiffs’ Opposition to Motions to Dismiss in
Estate of Meimaris et. al. v. Joseph E. Royce et. al. 1:18-cv-4363

Dear Judge Moses:

      I am counsel for Plaintiffs and I am writing to respectfully request to file responses to
Defendants’ Reply to Plaintiffs’ Opposition to the Motions to Dismiss.

        The reason for this request is that the Defendants are purposely misstating the facts and
not accurately portraying the particulars of the case, as outlined in Plaintiffs’ Third Amended
Complaint (“TAC”) and Plaintiffs’ Opposition to Motion to Dismiss. Defendants either quote
Plaintiffs’ documents incorrectly, or partially, in such a manner that changes the facts and the
meanings of the statements. Defendants’ continuously misconstrue and distort the facts
contained in those documents.

        Defendants’ Replies are filled with false and misleading statements. For example,
Defendants blatantly misstate the truth by stating that Plaintiffs “vaguely” argue that a fiduciary
relationship existed between Mr. Royce, Mr. Blatte and Captain Meimaris. This is patently
incorrect as the documents state with particularity the fiduciary relationship which existed
between them. Further, they misleadingly and falsely state that Plaintiffs rely on one sole case
with regard to holder claims. (ECF No. 95 at pg. 7) Plaintiffs relied on several cases with regard
to holder claims. (ECF No. 79 at pgs.12-13).

        Defendants even try to blindside the Court into believing that Plaintiffs brought up new
allegations in their Opposition papers. Again, a falsity. Plaintiffs did not bring up new
      Case 1:18-cv-04363-GBD-BCM Document 99 Filed 10/30/18 Page 2 of 2



allegations. Plaintiffs were merely explaining why the Company Defendants were complicit in
the fraud and that the Plaintiffs are within the applicable statute of limitations.

         The Defendants continuously and consistently misstate the allegations in Plaintiffs’
documents. In so being, their Replies are based on falsifications and twisting of the truth. As
such, Defendants are trying to mislead the Court, in an attempt undermining the validity of
Plaintiffs’ claims. Finally, Defendants constantly address the Statute of Limitations issues, when,
as seasoned attorneys, they are well aware that the question of when the statute tolls is a question
of a triable issue of fact for a jury to determine. In light of the foregoing Plaintiffs would like the
opportunity to respond to Defendants’ Reply Memorandum of Law, to set the record straight or
in the alternative Plaintiffs would like to request oral argument.

For the foregoing reasons, Plaintiffs respectfully request the Court to allow them to either file a
Response to Defendants’ Reply to the Plaintiffs’ Opposition to Motions to Dismiss or grant oral
argument.


Respectfully Submitted,


                                            /s/ Alkistis Meimaris
                                             Alkistis G. Meimaris, Esq.


CC:    Counsel of Record via ECF
